Citation Nr: 0527787	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151, for death due to or 
as a result of VA medical treatment.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He died April [redacted], 2002.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  

The issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and received.  

2.  The veteran's death certificate lists the cause of death 
as unspecified diabetes mellitus.  On a report of 
investigation of death or autopsy, the cause of death was 
listed to be ischemic heart disease and diabetes mellitus, 
due to natural causes.  

3.  At the time of the veteran's death, he was not service 
connected for any disability.  

4.  Diabetes mellitus was not shown to have been present in 
service, within the year following service, or at the time of 
the veteran's death.  

5.  The greater weight of the evidence is against the 
conclusion that any disability associated with service, to 
include claimed diabetes mellitus, caused or contributed to 
his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, adequately 
informed the appellant of the types of evidence needed to 
substantiate her claim.  Furthermore, the RO sent letters to 
the appellant in September 2002, October 2002, and 
February 2003, which asked her to submit certain information, 
and informed her of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate her claim.  
In accordance with the requirements of the VCAA, the letters 
informed the appellant what evidence and information VA would 
be obtaining, and essentially asked the appellant to send to 
VA any information she had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant what she needed to show for a cause of death claim.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.  
Moreover, the appellant was provided with the text of 
38 C.F.R. § 3.159, from which the United States Court of 
Appeals for Veterans Claims (Court) took the fourth 
notification element, in the statement of the case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  That was accomplished in this 
case, although the September 2002 letter was later augmented 
by other letters and documents.  The Board concludes, 
however, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion." The 
Board interprets the Pelegrini II decision and discussion 
therein to mean that the intent and purpose of the law are to 
provide a full VCAA notice before the initial AOJ decision to 
ensure full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The appellant has not identified any 
additional evidence pertinent to her claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist her.  


II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran served in the Army in the Republic of Vietnam and 
is therefore presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

The veteran's death certificate reflects he died in 
April 2002, at age 53.  The cause of death was unspecified 
diabetes mellitus.  An autopsy/investigation was performed.  
Those findings on investigation revealed the veteran died of 
ischemic heart disease and diabetes mellitus.  He was 
determined to have died of natural causes.  During his 
lifetime, the veteran was not service-connected for any 
disability.  

The appellant claims that the veteran's death was due to 
service.  She believes that the veteran died of diabetes 
mellitus which was caused by his exposure to Agent Orange in 
service.  

A review of the record shows no findings, treatment, or 
diagnosis for diabetes mellitus in service.  Although the 
veteran's death certificate and autopsy/investigation report, 
both list diabetes as a cause of the veteran's death, the 
medical evidence of record does not show that the veteran was 
ever diagnosed with diabetes mellitus.  This diagnosis was 
not reflected in service, after service, or in the medical 
records in close proximity to his death.  Six days prior to 
his death, laboratory studies were within normal limits for 
glucose.  Additionally, although there was substantial 
findings related to heart disease in the veteran's medical 
records, none of those findings were in his service medical 
records, or within one year of service discharge.   

Evidence of record reflects that the veteran died at home.  
Although his corpse was received at the Institute of Forensic 
Sciences of Puerto Rico for "the intention of doing an 
investigation or autopsy," the report from that facility 
refers only to a visual inspection of the body.  It was 
stated in that report that the "investigation that we have 
carried out in this case by means of information provided by 
his family...together with the examination of the corpse, drove 
us to believe that the cause of death was" ischemic heart 
disease and diabetes mellitus.

No physician has offered an opinion that any of the 
disabilities listed on the veteran's death certificate or 
autopsy report are in any way related to service.  
Considering all of this, it has been the appellant's 
statement, and nothing more, that indicated that the veteran 
had diabetes mellitus caused by Agent Orange exposure which 
caused his death.  However, laypersons cannot provide 
testimony when an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Finally. in order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There was no evidence 
that the veteran had diabetes mellitus at the time of his 
death.  It is abundantly clear that the findings on the death 
certificate and by the forensic pathologist were predicated 
on a history supplied by the appellant, and not on actual 
medical evidence examination or laboratory study.  These 
documents, therefore, have very limited probative value.

Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not established.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

The appellant asserts, that entitlement to DIC benefits under 
38 U.S.C.A. § 1151, for death due to or as a result of VA 
medical treatment is also warranted in this claim.  Under the 
VCAA's expanded duty to notify and assist claimants in 
substantiating a claim for VA benefits, the appellant was not 
advised of her rights and obligations under the VCAA in the 
context of a claim for 38 U.S.C.A. § 1151.  This procedural 
defect will need to be corrected.   Under the circumstances, 
this case is REMANDED for the following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   Specifically, the appellant 
should be informed of the evidentiary 
requirements for 38 U.S.C.A. § 1151 
claims.  

2.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
appellant.  Also provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


